           Case 1:20-cv-00973-LGS Document 13 Filed 07/02/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 L.A., individually and on behalf of R.H.                     :
                                              Plaintiff,      :    20 Civ. 973 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 NEW YORK CITY DEPARTMENT OF                                  :
 EDUCATION,                                                   :
                                                              :
                                              Defendant. X
 -------------------------------------------------------------

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff filed a Complaint on February 5, 2020, (Dkt. No. 1) bringing an

action pursuant to the fee shifting provisions of the Individuals with Disabilities Education

Improvement Act (“IDEA”), 20 U.S.C. § 1415(i)(3), and Defendant filed its Answer on June 30,

2020, (Dkt. No. 12). It is hereby

        ORDERED that by July 9, 2020, the parties shall file a joint letter indicating whether

they consent to conduct all further proceedings before Magistrate Judge Cott, in compliance with

Rule 73.1 of the Local Civil Rules for the Southern and Eastern Districts of New York. If the

parties do not consent, the joint letter shall indicate whether the parties would like a referral for

settlement conference before Judge Cott. It is further

        ORDERED that if the parties do not consent to further proceedings or a settlement

conference before Judge Cott, the status letter shall include a proposed briefing schedule for

Plaintiff’s application for costs, expenses, attorneys’ fees and prejudgment interest.



Dated: July 2, 2020
       New York, New York
